

114 HR 6219 IH: Unsecured Server Act of 2016
U.S. House of Representatives
2016-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6219IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2016Mrs. Roby introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Intelligence Reform and Terrorism Prevention Act of 2004 to ensure that individuals
			 who are found to have stored classified information on unsecured servers
			 are disqualified from receiving security clearances, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Unsecured Server Act of 2016. 2.Denial of the granting or renewing of security clearances (a)Disqualification (1)In generalParagraph (1) of subsection (c) of section 3002 of the Intelligence Reform and Terrorism Prevention Act of 2004 (50 U.S.C. 3343(c)) is amended—
 (A)in subparagraph (B), by striking ; or and inserting a semicolon; (B)in subparagraph (C), by striking the period at the end and inserting ; or; and
 (C)by adding at the end the following new subparagraph:  (D)as determined by the head of the Federal agency, knowingly stored classified information on, or transmitted classified information to or from, an unsecured server..
 (2)Covered security clearancesSuch subsection is further amended— (A)by redesignating paragraph (4) as paragraph (5);
 (B)in paragraph (3), by striking This subsection and inserting Except as provided by paragraph (4), this subsection; and (C)by inserting after paragraph (3) the following new paragraph:
						
 (4)Additional covered security clearancesWith respect to a disqualification in this subsection by reason of paragraph (1)(D), this subsection applies to any security clearance..
 (3)Modification to waiver authoritySuch subsection is further amended— (A)in paragraph (2), by inserting paragraph (5) and after only in accordance with; and
 (B)in paragraph (5), as redesignated by paragraph (2)(A)— (i)by striking the paragraph heading and inserting Notice and wait;
 (ii)by striking subparagraph (A) and inserting the following new subparagraph (A):  (A)NotificationA waiver may not be made under paragraph (2) until a 30-day period elapses following the date on which the head of the Federal agency proposing the waiver submits to the appropriate committees of Congress notification of the proposed waiver. Such notification shall not reveal the identity of the person covered by the waiver, but shall include the disqualifying factor under paragraph (1) and the reasons for the waiver of the disqualifying factor.; and
 (iii)in subparagraph (B)(i), by striking a report submitted and inserting a notification made. (4)Unsecured server definedSubsection (a) of such section is amended by adding at the end the following new paragraph:
					
 (5)Unsecured serverThe term unsecured server means a computer server that is not authorized by a head of an element of the intelligence community (as defined by section 3 of the National Security Act of 1947 (50 U.S.C. 3003)) to store or transmit classified information..
 (5)ApplicationThe amendment made by paragraph (1)(C) shall apply with respect to an individual who, on or after the date that is 10 years before the date of the enactment of this Act, meets the condition described in paragraph (1)(D) of section 3002(c) of the Intelligence Reform and Terrorism Prevention Act of 2004 (50 U.S.C. 3343(c)), as added by such amendment.
 (b)Grounds for revocationA determination made by the head of a Federal agency that an individual knowingly stored classified information on, or transmitted classified information to or from, an unsecured server (as defined in section 3002(a)(5) of the Intelligence Reform and Terrorism Prevention Act of 2004 (50 U.S.C. 3343(a)(5)), as added by subsection (a)) shall be grounds for revoking the security clearance for the individual.
 3.Unsecure storage or transmission of classified informationSection 798 of title 18, United States Code, is amended by adding at the end the following:  (e)Whoever knowingly stores classified information on, or transmits classified information to or from, an unsecured server (as that term is defined in section 3002(a)(5) of the Intelligence Reform and Terrorism Prevention Act of 2004), or causes the same to be so stored or transmitted, shall be fined under this title, imprisoned not more than 10 years, or both..
		